Citation Nr: 0300839	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 
26, 2000, for the award of disability compensation 
benefits for bilateral hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel











INTRODUCTION

The veteran had active service from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veteran Affairs (VA), that granted service 
connection for tinnitus and bilateral hearing loss, and 
assigned an effective date of September 26, 2000.  The 
veteran filed a notice of disagreement received in April 
2001 on the issue of an earlier effective date, and after 
issuance of a statement of the case in February 2002, 
timely perfected an appeal.  

In his March 2002 substantive appeal, the veteran 
requested a hearing before a member of the Board at the 
local VA office.  Thereafter, in a signed statement, dated 
in April 2002, and received at the RO in May 2002, the 
veteran reiterated this request.  In September 2002, the 
RO notified the veteran that the hearing was scheduled to 
take place in November 2002, and the veteran indicated 
that he would attend.  However, the veteran failed to 
report.  Since there has been no request for postponement 
or any motion filed for a new hearing, the Board will 
proceed with processing of the case as if the request for 
a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1. The veteran was separated form active duty in August 
1968.  

2. On September 26, 2000, the veteran's original claim for 
service connection for bilateral hearing loss was 
received.

3. There are no documents in the veteran's claims folder, 
or correspondence from the veteran, showing an intent to 
claim service connection for hearing loss or tinnitus 
from the time of his discharge in August 1968, to 
receipt of his claim on September 26, 2000.
CONCLUSION OF LAW

The criteria for an effective date earlier than September 
26, 2000, for service connection for bilateral hearing 
loss and tinnitus are not met.  38 U.S.C.A. §5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect 
complaints, diagnosis or treatment for hearing loss.  The 
veteran submitted his initial claim for service connection 
for hearing loss dated September 19, 2000, and the RO 
received the claim on September 26, 2000.

The veteran submitted records of private hospitalization 
and treatment for hearing loss in 1983.  These records 
show discharge diagnosis of ostosclerosis for which 
stapedectomy surgery was performed in August 1983.

The veteran underwent a VA compensation and pension 
examination in March 2001 which reflects that the veteran 
had progressive hearing loss and tinnitus since service.  
He reported a history of noise exposure in the military 
due to artillery.  He underwent a right stapedectomy in 
August 1983 after which right ear hearing improved.  On 
audiology examination, the examiner noted bilateral 
hearing loss and tinnitus, and opined that the veteran's 
hearing disability was more likely than not, related to 
acoustic trauma suffered during military service.

As noted in the introduction, in March 2001, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, and assigned an effective date of September 26, 
2000, based on the date of the claim.

In his notice of disagreement received in April 2001, the 
veteran argued that his hearing loss occurred in military 
service, and deteriorated thereafter.  He stated that in 
May 1983 he began to experience a high pitched noise in 
his right ear, and sought medical treatment.  Otosclerosis 
was diagnosed, and loss of hearing was noted as due to 
noise exposure of artillery in military service.  He 
stated that he first contacted the VA by telephone call in 
September 1983 after his diagnosis and stapedectomy 
surgery.  At that time he was told he did not have any 
rights for a claim.  He indicated that since this was done 
by phone, he had no records documenting his contact with 
VA.  He also explained that a few months ago, he was 
advised by a friend to contact VA again in relation to 
compensation for his disability.  The veteran therefore 
argues that he should be compensated effective from August 
1968, his discharge date from military service, since that 
was the last time he was subjected to military noise.  In 
his substantive appeal, he reiterated his arguments that 
these mitigating circumstances warrant an effective date 
from the date of discharge from military service.

The veteran requested a hearing before a member of the 
Board, but failed to report for the scheduled hearing.

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed and no further 
assistance to the veteran is required in order to comply 
with the duty to assist.  In this regard, the Board notes 
that by virtue of the rating decision, statement of the 
case, and supplemental statements of the case, as well as 
other notices issued during the pendency of the appeal, 
the veteran has been advised of the laws and regulations 
governing the claim, and the basis for denial of the 
claim.  In a VCAA letter dated in February 2001, and 
specifically in a February 2002 Statement of the Case, the 
veteran was notified of what he could do to assist with 
his claim for an earlier effective date for his service-
connected disabilities, and what evidence he needed to 
substantiate his claim.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence 
VA would try to obtain.  The veteran was scheduled for a 
Travel Board hearing, and has also been given ample 
opportunity to submit additional evidence and written 
argument.  Also, VA examination of his hearing disability 
was provided.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Analysis

The effective date of an award of VA disability 
compensation based on direct service connection will be 
the day following separation from service or the date 
entitlement arose-if a claim were received within 1 year 
after the date of separation from service; otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A claim means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. 38 
C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32 
(1998).

The veteran alleges that he is entitled to an effective 
date retroactive to August 1968, the date of separation 
from service, because there were objective clinical 
indications while he was on active duty in the military of 
hearing loss, and evidence of hearing loss on his 
separation examination, of which he was not informed by 
VA.  He also alleges that he began to receive treatment in 
1983 for his hearing loss disability, and made contact 
with VA by telephone but was told at that time that he had 
no rights to compensation for his disabilities.  He 
acknowledges that he did not actually file a claim for 
service connection for hearing loss disability within 1 
year after service (i.e., August 15, 1969).  The record 
shows no medical contact at VA until his examination in 
March 2001.

According to 38 C.F.R. § 3.157, in certain cases, a report 
of VA examination or hospitalization can suffice as an 
informal claim for benefits.  In applying 38 C.F.R. § 
3.157, a report of examination or hospitalization cannot 
constitute an informal claim, absent a prior allowance or 
disallowance of a formal claim for compensation or 
pension.  See Crawford v. Brown, 5 Vet. App. 33, 34-35 
(1993).  Because the veteran clearly did not file a claim 
for service connection for hearing loss within a year of 
discharge from active service, the earliest effective date 
for service connection cannot be earlier than the date 
that he filed his claim.  Crawford, supra.  Although there 
are non-VA treatment reports dated in 1983, they cannot be 
used to establish the date of entitlement because the 
veteran had not submitted them or any prior claim to VA.

Moreover, there are no documents or correspondence from 
the veteran in the claims folder showing his intent to 
claim service connection for hearing disability until 
receipt of his claim for this benefit on September 26, 
2000, hence, the subsequent RO rating decision that 
granted service connection for hearing loss and tinnitus, 
effective from that date, is correct.

Although the veteran argues that the law allows for an 
effective date to be assigned based on the date of onset 
of hearing loss, the Board cannot find any such provision 
and the veteran has not provided the basis for such a 
claim.  As a matter of law, the effective date in this 
case cannot be earlier than the date of receipt of the 
claim by the RO.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for an effective date earlier than September 26, 
2000, for service connection for hearing loss disability 
and tinnitus, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

